PER CURIAM.
This appeal arises from appellant’s conviction and sentence for felony DUI. The sentencing error alleged on appeal as Issue I does not produce an illegal or unauthorized departure sentence and was not the subject of a contemporaneous objection; therefore, we do not address that issue. State v. Whitfield, 487 So.2d 1045 (Fla.1986); see Merchant v. State, 509 So.2d 1101 (Fla.1987); Brunson v. State, 489 So.2d 1159 (Fla. 1st DCA 1986).
On Issue II, the parties concede that a simple mathematical error occurred in calculating appellant’s prior offenses point total. That error, although harmless in effect at this time, should be corrected. Subject to this correction (97 points to 89 points), we affirm the judgment and sentence below.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.